Case: 18-11201      Document: 00514965596         Page: 1    Date Filed: 05/21/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-11201                            May 21, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

SHEDERRO LEMARC BROOKS,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CR-272-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Shederro Lemarc Brooks appeals his conviction for possession of a
firearm after a felony conviction, in violation of 18 U.S.C. § 922(g)(1). He
argues for the first time that his guilty plea was not supported by a sufficient
factual basis because, in light of Bond v. United States, 572 U.S. 844 (2014),
this court should construe § 922(g)(1) to prohibit only possession of firearms
that moved in interstate commerce in response to the defendant’s conduct or


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11201     Document: 00514965596       Page: 2   Date Filed: 05/21/2019


                                   No. 18-11201

in the recent past. The Government moves for summary affirmance or, in the
alternative, an extension of time to file its brief.
      In United States v. Fitzhugh, 984 F.2d 143, 146 (5th Cir. 1993), we
rejected a similar challenge to the sufficiency of a factual basis, concluding that
“a convicted felon’s possession of a firearm having a past connection to
interstate commerce violates § 922(g)(1).” The Supreme Court’s decision in
Bond did not address § 922(g)(1) or abrogate this holding. See Bond, 572 U.S.
at 848; see also United States v. Traxler, 764 F.3d 486, 489 (5th Cir. 2014) (rule
of orderliness). The district court’s determination that there was a sufficient
factual basis for Brooks’s guilty plea was not a clear or obvious error. See
Puckett v. United States, 556 U.S. 129, 135 (2009).
      We DENY the government’s motion for summary affirmance because the
parties cite no binding authority addressing whether Bond affects the
interpretation of § 922(g). See United States v. Houston, 625 F.3d 871, 873 n.2
(5th Cir. 2010). Nevertheless, we dispense with further briefing, DENY the
Government’s alternative motion for an extension of time to file a brief, and
AFFIRM the judgment of the district court.




                                         2